Exhibit 10.33

SUPPLEMENT NO. 3 TO LOAN AGREEMENT AND PROMISSORY NOTE
 
THIS SUPPLEMENT No. 3 TO LOAN AGREEMENT AND PROMISSORY NOTE by and between BLINK
COUTURE, INC., a Delaware corporation (the “Maker”) and REGENT PRIVATE CAPITAL
II, LLC, an Oklahoma limited liability company (the “Payee”) entered into as of
October 31, 2013, supplements and amends that certain Loan Agreement and
Promissory Note dated as of January 31, 2013, as amended by (i) Supplement No. 1
to Loan Agreement and Promissory Note dated as of April 30, 2013 and (ii)
Supplement No. 2 to Loan Agreement and Promissory Note dated as of July 31,
2013  (the “Loan Agreement and Note”).  Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Loan Agreement
and Note.


For value received, the Maker and Payee hereby agree, effective as of the date
hereof, that the following provisions shall supplement and become part of the
Loan Agreement and Note:


1.           Additional Advances.  The Parties hereby agree that during the
period from August 1, 2013 through October 31, 2013, the Payee has made
additional advances to the Maker, in the aggregate amount of $20,602, in payment
of the Maker’s operating expenses during that period, so that effective as of
October 31, 2013, the total outstanding principal amount due and payable
pursuant to the Loan Agreement and Note is $82,350.


2.           No Further Changes; Full Force and Effect.  The additional advances
described in Paragraph 1 above reflect all changes to the Loan Agreement and
Note. All other terms of the Loan Agreement and Note shall remain unchanged and
in full force and effect, unless and until further supplemented or amended
hereafter.


IN WITNESS WHEREOF, the Maker has caused this Supplement No. 3 to Loan Agreement
and Promissory Note to be duly executed and delivered as of the day and year
first written above.
 

 
BLINK COUTURE, INC.
         
 
By:
/s/ Lawrence Field       Name: Lawrence Field        Title: President & CEO    
     

 
REGENT PRIVATE CAPITAL II, LLC
         
 
By:
/s/ Cynthia S. Field       Name: Cynthia S. Field       Title: Secretary        
 


 